112 F.3d 513
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Michael Mark LOMAX, Appellant,v.Susan VAN AMERONGEN, sued as Nurse Sue Van Amorrongen;David D. DeMoss, sued as C-O David De Moss;George R. Laningham, sued as C-O GeorgeLanagham, Appellees.
No. 96-2464.
United States Court of Appeals, Eighth Circuit.
Submitted April 29, 1997.Decided May 9, 1997.

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
PER CURIAM.


1
Michael Mark Lomax appeals from the District Court's1 dismissal, following a hearing, of his 42 U.S.C. § 1983 (West 1994) action, which was based upon a prison nurse's alleged failure to provide Lomax with an ice pack for his knee while Lomax was housed at the Iowa Men's Reformatory.  Upon review of the record and the parties' submissions, we conclude that the dismissal of this suit was correct.  The facts show, at most, a negligent delay in providing Lomax with an ice pack and not deliberate indifference to a serious medical need.  Accordingly, we affirm the judgment of the District Court.  See 8th Cir.  R. 47B.



1
 The Honorable Mark W. Bennett, United States District Judge for the Northern District of Iowa, adopting the report and recommendations of the Honorable John A. Jarvey, United States Magistrate Judge for the Northern District of Iowa